Exhibit 10.2

 

EXECUTION COPY

 

 

RECEIVABLES SALE AGREEMENT

 

 

by and between

 

UNITED STATIONERS SUPPLY CO.,

as Originator,

 

and

 

UNITED STATIONERS FINANCIAL SERVICES LLC,

as Purchaser

 

 

Dated as of March 3, 2009

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article I Definitions

 

1

Section 1.1

Definitions

1

Section 1.2

Other Terms

2

Section 1.3

Computation of Time Periods

2

 

 

 

Article II Purchase, Conveyance and Servicing of Receivables

2

Section 2.1

Sale

2

Section 2.2

Servicing of Receivables

4

 

 

 

Article III Consideration and Payment; Receivables

4

Section 3.1

Conveyance Amount

4

Section 3.2

Payment of Conveyance Amount

4

Section 3.3

Settlement

5

 

 

 

Article IV Representations and Warranties

5

Section 4.1

Originators’ Representations and Warranties

5

 

 

 

Article V Covenants

8

Section 5.1

Covenants of the Originator

8

Section 5.2

Covenants of the Purchaser

12

 

 

 

Article VI Repurchase Obligation

12

Section 6.1

Mandatory Repurchase

12

Section 6.2

No Recourse

12

 

 

 

Article VII Conditions Precedent

12

Section 7.1

Conditions to the Purchaser’s Obligations Regarding Receivables

12

 

 

 

Article VIII Term and Termination

13

Section 8.1

Term

13

Section 8.2

Effect of Sale Termination Date

13

 

 

 

Article IX Indemnification

14

Section 9.1

Indemnities by the Originator

14

 

 

 

Article X Miscellaneous Provisions

14

Section 10.1

Amendment

14

Section 10.2

GOVERNING LAW; Submission to Jurisdiction

14

Section 10.3

Notices

15

Section 10.4

Severability of Provisions

15

Section 10.5

Assignment

15

Section 10.6

Further Assurances

16

Section 10.7

No Waiver; Cumulative Remedies

16

 

i

--------------------------------------------------------------------------------


 

Section 10.8

Counterparts

16

Section 10.9

Binding Effect; Third-Party Beneficiaries

16

Section 10.10

Merger and Integration

16

Section 10.11

Headings

17

Section 10.12

Exhibits

17

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

Credit and Collection Policy

 

 

 

 

Schedules

 

 

 

 

 

Schedule 4.1(g)

List of Actions and Suits

 

Schedule 4.1(i)

Names, Jurisdictions of Formation, Type of Entity and Locations of Certain
Offices and Records

 

Schedule 4.1(j)

List of Subsidiaries, Divisions and Tradenames; FEIN

 

Schedule 4.1(p)

List of Blocked Account Banks and Blocked Accounts

 

 

ii

--------------------------------------------------------------------------------


 

RECEIVABLES SALE AGREEMENT

 

This RECEIVABLES SALE AGREEMENT, dated as of March 3, 2009 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by UNITED STATIONERS SUPPLY CO., an Illinois corporation, as
originator (the “Originator”) and UNITED STATIONERS FINANCIAL SERVICES LLC, an
Illinois limited liability company, as purchaser (the “Purchaser”).

 

W I T N E S S E T H :

 

WHEREAS, the Purchaser desires to purchase from the Originator from time to time
certain accounts receivable both currently existing and hereafter generated in
the normal course of the Originator’s business pursuant to written agreements or
with invoices on open accounts;

 

WHEREAS, the Originator desires to sell and assign from time to time such
certain accounts receivable to the Purchaser upon the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Originator as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1                                   DEFINITIONS.


 

All capitalized terms used herein shall have the meanings specified herein or,
if not so specified, the meaning specified in, or incorporated by reference
into, the Transfer Agreement (as defined below), and shall include in the
singular number the plural and in the plural number the singular:

 

Conveyance Amount:  As defined in Section 3.1 hereof.

 

Discount Purchase Percentage:  A percentage determined by the Purchaser and the
Seller from time to time (but at least on a quarterly basis).

 

Distribution Business: (i) The distribution of products, including but not
limited to, technology products, office products, janitorial/sanitation
products, foodservice consumables, office furniture, and safety products,
(ii) any activity necessary, appropriate or incidental to the activities
described in the preceding clause (i) of this definition, including but not
limited to delivering, installing and servicing the products of the Originator
or any Subsidiary sells; and (iii) any business related, ancillary or
complementary to or arising from the foregoing.

 

Eligible Receivable:  As defined in the Transfer Agreement.

 

--------------------------------------------------------------------------------


 

Investment Company Act:  The Investment Company Act of 1940, as amended.

 

Originator:  As defined in the Preamble.

 

Purchaser:  As defined in the Preamble.

 

Receivables Purchase Agreement:  The Receivables Purchase Agreement, dated as of
March 3, 2009, by and between United Stationers Financial Services LLC, as
Seller, and the SPV, as Purchaser, as such agreement may be amended, modified or
supplemented from time to time.

 

Related Security:  As defined in the Transfer Agreement.

 

Relevant UCC:  The Uniform Commercial Code as in effect in the States of New
York or Illinois, as applicable.

 

Sale Termination Date:  As defined in Section 8.1 hereof.

 

Securities Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Secured Obligations:  As defined in Section 2.1(d) hereof.

 

SPV:  United Stationers Receivables, LLC, an Illinois limited liability company,
together with its successors and assigns.

 

Transfer Agreement:  The Transfer and Administration Agreement, dated as of
March 3, 2009, by and among the SPV, the Originator, the Servicer, United
Stationers Financial Services LLC, the Class Agents, the Agent and the
Investors, as such agreement may be amended, modified or supplemented from time
to time.

 


SECTION 1.2                                   OTHER TERMS.


 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles.  All terms used in
Article 9 of the Relevant UCC, and not specifically defined herein, are used
herein as defined in such Article 9.

 


SECTION 1.3                                   COMPUTATION OF TIME PERIODS.


 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

 


ARTICLE II


 


PURCHASE, CONVEYANCE AND SERVICING OF RECEIVABLES


 


SECTION 2.1                                   SALE.


 


(A)                                  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, THE ORIGINATOR HEREBY SELLS, CONVEYS, TRANSFERS AND
ABSOLUTELY ASSIGNS TO THE PURCHASER, AND THE PURCHASER HEREBY

 

2

--------------------------------------------------------------------------------



 


ACCEPTS SUCH SALE, CONVEYANCE, TRANSFER AND ABSOLUTE ASSIGNMENT FROM THE
ORIGINATOR, ON THE TERMS AND SUBJECT TO THE CONDITIONS SPECIFICALLY SET FORTH
HEREIN, OF ALL OF THE ORIGINATOR’S RIGHT, TITLE AND INTEREST, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN, TO AND UNDER ALL RECEIVABLES AND THE RELATED
SECURITY, COLLECTIONS AND PROCEEDS RELATING THERETO, PROVIDED THAT THE SALE
TERMINATION DATE HAS NOT OCCURRED.  ANY SUCH FOREGOING SALE, ASSIGNMENT,
TRANSFER AND CONVEYANCE DOES NOT CONSTITUTE AN ASSUMPTION BY THE PURCHASER OF
ANY OBLIGATIONS OF THE ORIGINATOR OR ANY OTHER PERSON TO OBLIGORS OR TO ANY
OTHER PERSON IN CONNECTION WITH SUCH RECEIVABLES AND THE RELATED SECURITY,
COLLECTIONS AND PROCEEDS RELATING THERETO OR OTHER AGREEMENT AND INSTRUMENT
RELATING THERETO.  ON THE DATE HEREOF AND ON EACH BUSINESS DAY THEREAFTER TO,
BUT INCLUDING THE SALE TERMINATION DATE, THE ORIGINATOR SHALL TRANSFER TO THE
PURCHASER, IN ACCORDANCE WITH THE SECOND PRECEDING SENTENCE, ALL RECEIVABLES
THEN OWNED BY THE ORIGINATOR.


 


(B)                                 IN CONNECTION WITH ANY SUCH FOREGOING SALE,
THE ORIGINATOR AGREES TO RECORD AND FILE ON OR PRIOR TO THE CLOSING DATE, AT ITS
OWN EXPENSE, A FINANCING STATEMENT OR STATEMENTS WITH RESPECT TO THE RECEIVABLES
AND THE OTHER PROPERTY DESCRIBED IN SECTION 2.1(A) SOLD AND TO BE SOLD BY THE
ORIGINATOR HEREUNDER MEETING THE REQUIREMENTS OF APPLICABLE STATE LAW IN SUCH
MANNER AND IN SUCH JURISDICTIONS AS ARE NECESSARY TO PERFECT AND PROTECT THE
INTERESTS OF THE PURCHASER CREATED HEREBY UNDER THE RELEVANT UCC AGAINST ALL
CREDITORS OF AND PURCHASERS FROM THE ORIGINATOR, AND TO DELIVER EITHER THE
ORIGINALS OF SUCH FINANCING STATEMENTS OR A FILE-STAMPED COPY OF SUCH FINANCING
STATEMENTS OR OTHER EVIDENCE OF SUCH FILINGS TO THE PURCHASER ON THE CLOSING
DATE.


 


(C)                                  THE ORIGINATOR AGREES THAT FROM TIME TO
TIME, AT ITS EXPENSE, IT WILL PROMPTLY AUTHENTICATE AND DELIVER ALL INSTRUMENTS
AND DOCUMENTS AND TAKE ALL ACTIONS AS MAY BE NECESSARY OR AS THE PURCHASER MAY
REASONABLY REQUEST IN ORDER TO PERFECT OR PROTECT THE INTEREST OF THE PURCHASER
IN THE RECEIVABLES AND OTHER PROPERTY PURCHASED FROM THE ORIGINATOR HEREUNDER OR
TO ENABLE THE PURCHASER TO EXERCISE OR ENFORCE ANY OF ITS RIGHTS HEREUNDER. 
WITHOUT LIMITING THE FOREGOING, THE ORIGINATOR WILL, IN ORDER TO ACCURATELY
REFLECT ANY PURCHASE AND SALE TRANSACTION, AUTHENTICATE AND FILE SUCH FINANCING
OR CONTINUATION STATEMENTS OR AMENDMENTS THERETO OR ASSIGNMENTS THEREOF (AS
PERMITTED PURSUANT HERETO) AS MAY BE REQUESTED BY THE PURCHASER, AND UPON THE
REQUEST OF THE PURCHASER, MARK ITS MASTER DATA PROCESSING RECORDS AND OTHER
DOCUMENTS WITH A LEGEND DESCRIBING THE PURCHASE BY THE PURCHASER OF RECEIVABLES
AND THE SUBSEQUENT TRANSFER THEREOF PURSUANT TO (I) THE RECEIVABLES PURCHASE
AGREEMENT AND STATING “AN INTEREST IN THESE ACCOUNTS RECEIVABLE HAS BEEN
CONVEYED TO THE SPV, PURSUANT TO A RECEIVABLES PURCHASE AGREEMENT DATED MARCH 3,
2009,” AND (II) THE TRANSFER AGREEMENT AND STATING “AN INTEREST IN THESE
ACCOUNTS RECEIVABLE HAS BEEN CONVEYED TO BANK OF AMERICA, NATIONAL ASSOCIATION,
AS AGENT FOR THE BENEFIT OF CERTAIN INVESTORS, PURSUANT TO A TRANSFER AGREEMENT
DATED AS OF MARCH 3, 2009.”  THE ORIGINATOR SHALL, UPON REQUEST OF THE
PURCHASER, OBTAIN SUCH ADDITIONAL SEARCH REPORTS AS THE PURCHASER SHALL
REASONABLY REQUEST.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
PURCHASER SHALL BE PERMITTED TO SIGN AND FILE CONTINUATION STATEMENTS AND
AMENDMENTS THERETO AND ASSIGNMENTS THEREOF WITHOUT THE ORIGINATOR’S SIGNATURE. 
A REPRODUCTION OF THIS AGREEMENT OR ANY FINANCING STATEMENT SHALL BE SUFFICIENT
AS A FINANCING STATEMENT.


 


(D)                                 IT IS THE EXPRESS INTENT OF THE ORIGINATOR
AND THE PURCHASER THAT ANY CONVEYANCE OF RECEIVABLES BY THE ORIGINATOR TO THE
PURCHASER PURSUANT TO THIS AGREEMENT BE CONSTRUED AS A SALE OF SUCH RECEIVABLES
BY THE ORIGINATOR TO THE PURCHASER.  FURTHER, IT IS NOT THE INTENTION OF THE
ORIGINATOR AND THE PURCHASER THAT SUCH CONVEYANCE BE DEEMED A GRANT OF A
SECURITY INTEREST IN ANY

 

3

--------------------------------------------------------------------------------



 


RECEIVABLES BY THE ORIGINATOR TO THE PURCHASER TO SECURE A DEBT OR OTHER
OBLIGATION OF THE ORIGINATOR.  HOWEVER, IN CASE THAT, NOTWITHSTANDING THE INTENT
OF THE PARTIES, ANY RECEIVABLES CONVEYED HEREUNDER ARE CONSTRUED TO CONSTITUTE
PROPERTY OF THE ORIGINATOR, THEN (I) THIS AGREEMENT ALSO SHALL BE DEEMED TO BE,
AND HEREBY IS, A SECURITY AGREEMENT WITHIN THE MEANING OF THE RELEVANT UCC; AND
(II) THE CONVEYANCE BY THE ORIGINATOR PROVIDED FOR IN THIS AGREEMENT SHALL BE
DEEMED TO BE, AND THE ORIGINATOR HEREBY GRANTS TO THE PURCHASER, A SECURITY
INTEREST IN, TO AND UNDER ALL OF THE ORIGINATOR’S RIGHT, TITLE AND INTEREST IN,
TO AND UNDER ALL RECEIVABLES AND THE RELATED SECURITY, COLLECTIONS AND THE
PROCEEDS THEREOF CONVEYED BY THE ORIGINATOR TO THE PURCHASER, TO SECURE THE
RIGHTS OF THE PURCHASER SET FORTH IN THIS AGREEMENT OR AS MAY BE DETERMINED IN
CONNECTION THEREWITH BY APPLICABLE LAW (COLLECTIVELY, THE “SECURED
OBLIGATIONS”).  THE ORIGINATOR AND THE PURCHASER SHALL, TO THE EXTENT CONSISTENT
WITH THIS AGREEMENT, TAKE SUCH ACTIONS AS MAY BE NECESSARY TO ENSURE THAT, IF
THIS AGREEMENT WERE DEEMED TO CREATE A SECURITY INTEREST IN, AND NOT A SALE OF,
RECEIVABLES, SUCH SECURITY INTEREST WOULD BE DEEMED TO BE A PERFECTED SECURITY
INTEREST IN FAVOR OF THE PURCHASER UNDER APPLICABLE LAW AND WILL BE MAINTAINED
AS SUCH THROUGHOUT THE TERM OF THIS AGREEMENT.


 


SECTION 2.2                                   SERVICING OF RECEIVABLES.


 

The servicing, administering and collection of the Receivables and Related
Security, Collections and proceeds thereof conveyed hereunder shall be conducted
by the Servicer as set forth and in accordance with the Transfer Agreement.  The
Purchaser hereby appoints the Servicer as its agent to enforce the Purchaser’s
rights and interests in, to and under the Receivables, the Related Security,
Collections and proceeds with respect thereto.

 


ARTICLE III


 


CONSIDERATION AND PAYMENT; RECEIVABLES


 


SECTION 3.1                                   CONVEYANCE AMOUNT.


 


(A)                                  THE CONSIDERATION FOR ANY RECEIVABLE AND
THE RELATED SECURITY, COLLECTIONS AND PROCEEDS THEREOF CONVEYED, TRANSFERRED AND
ASSIGNED TO THE PURCHASER BY THE ORIGINATOR UNDER THIS AGREEMENT SHALL BE A
DOLLAR AMOUNT EQUAL TO THE PRODUCT OF (I) THE AGGREGATE UNPAID BALANCE OF THE
RECEIVABLES SOLD PURSUANT TO SUCH CONVEYANCE, AND (II) THE DISCOUNT PURCHASE
PERCENTAGE AT SUCH TIME (THE “CONVEYANCE AMOUNT”).


 


SECTION 3.2                                   PAYMENT OF CONVEYANCE AMOUNT.


 


                                                THE CONVEYANCE AMOUNT FOR ANY
RECEIVABLES AND RELATED PROPERTY CONVEYED HEREUNDER SHALL BE PAID IN THE
FOLLOWING MANNER:  (I) BY PAYMENT OF CASH IN IMMEDIATELY AVAILABLE FUNDS, OR
(II) IF PURCHASER DOES NOT HAVE SUFFICIENT CASH TO PAY THE CONVEYANCE AMOUNT
OWED TO THE ORIGINATOR, BY MEANS OF AN INTERCOMPANY LOAN OR A CAPITAL
CONTRIBUTION CONTRIBUTED BY THE ORIGINATOR TO PURCHASER OR ANY COMBINATION OF
THE FOREGOING, AS DETERMINED BY THE ORIGINATOR AND THE PURCHASER AT SUCH TIME.

 

4

--------------------------------------------------------------------------------



 


SECTION 3.3                                   SETTLEMENT.


 


(A)                                  DILUTIONS.  IF ON ANY DAY ANY RECEIVABLE
BECOMES SUBJECT TO ANY DILUTION, THE ORIGINATOR SHALL BE DEEMED TO HAVE RECEIVED
ON SUCH DAY A COLLECTION OF SUCH RECEIVABLE IN THE AMOUNT OF THE UNPAID BALANCE
(AS DETERMINED IMMEDIATELY PRIOR TO SUCH DILUTION) OF SUCH RECEIVABLE (IF SUCH
RECEIVABLE IS CANCELED) OR OTHERWISE IN THE AMOUNT OF SUCH REDUCTION.


 


(B)                                 PAYMENT OF DEEMED COLLECTIONS.  NOT LATER
THAN THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH THE ORIGINATOR IS
DEEMED TO HAVE RECEIVED A COLLECTION UNDER THIS SECTION 3.3, THE ORIGINATOR
SHALL PAY SUCH AMOUNT OF DEEMED COLLECTIONS TO THE PURCHASER (I) PRIOR TO THE
TERMINATION DATE, IN THE FOLLOWING ORDER: (A) FIRST, BY A REDUCTION IN
CONVEYANCE AMOUNT PAID BY THE PURCHASER FOR NEW RECEIVABLES ON SUCH DAY,
(B) SECOND, BY A REDUCTION OF ANY OUTSTANDING INTERCOMPANY LOANS, SUCH REDUCTION
TO OCCUR ONCE PER MONTH, AND (C) THIRD, BY A CASH PAYMENT IN IMMEDIATELY
AVAILABLE FUNDS (OR ANY COMBINATION OF THE FOREGOING AS REASONABLY DETERMINED BY
THE ORIGINATOR AND THE PURCHASER AT SUCH TIME); AND (II) FOLLOWING THE
TERMINATION DATE, BY A CASH PAYMENT, IN IMMEDIATELY AVAILABLE FUNDS.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1                                   ORIGINATORS’ REPRESENTATIONS AND
WARRANTIES.


 

The Originator represents and warrants to the Purchaser, the Agent, the
Class Agents and the Investors, as to itself, that, on the Closing Date and on
each date that Receivables are transferred by it pursuant to Section 2.1:

 


(A)                                  CORPORATE EXISTENCE AND POWER.  IT (I) IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF ILLINOIS, WHICH IS ITS SOLE JURISDICTION OF FORMATION, (II) HAS ALL CORPORATE
POWER AND ALL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS OF ALL OFFICIAL
BODIES REQUIRED TO CARRY ON ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS
BUSINESS IS NOW AND PROPOSED TO BE CONDUCTED (EXCEPT WHERE THE FAILURE TO HAVE
ANY SUCH LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD NOT INDIVIDUALLY
OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT) AND (III) IS DULY QUALIFIED
TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY OTHER JURISDICTION IN WHICH THE
NATURE OF ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED, EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 CORPORATE AND GOVERNMENTAL AUTHORIZATION;
CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY ARE (I) WITHIN THE
ITS CORPORATE POWERS, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
AND SHAREHOLDER ACTION, (III) REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING
WITH, ANY OFFICIAL BODY OR OFFICIAL THEREOF (EXCEPT AS CONTEMPLATED BY SECTIONS
5.1(F), 5.1(G) AND 7.7 OF THE TRANSFER AGREEMENT, ALL OF WHICH HAVE BEEN (OR AS
OF THE CLOSING DATE WILL HAVE BEEN) DULY MADE AND IN FULL FORCE AND EFFECT),
(IV) DO NOT CONTRAVENE OR CONSTITUTE A DEFAULT UNDER (A) ITS ARTICLES OF
INCORPORATION  OR BYLAWS, (B) ANY LAW APPLICABLE TO IT, (C) ANY CONTRACTUAL
RESTRICTION BINDING ON OR AFFECTING IT OR ITS PROPERTY OR (D) ANY ORDER, WRIT,
JUDGMENT, AWARD, INJUNCTION, DECREE OR OTHER INSTRUMENT BINDING ON OR AFFECTING
IT OR ITS PROPERTY, OR (V) RESULT IN THE CREATION OR

 

5

--------------------------------------------------------------------------------



 


IMPOSITION OF ANY ADVERSE CLAIM UPON OR WITH RESPECT TO ITS PROPERTY OR THE
PROPERTY OF ANY OF ITS SUBSIDIARIES (EXCEPT AS CONTEMPLATED HEREBY), FOR
PURPOSES OF CLAUSE (IV) HEREOF EXCEPT TO THE EXTENT SUCH FAILURE WOULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  BINDING EFFECT.  EACH OF THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY HAS BEEN DULY EXECUTED
AND DELIVERED AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF
CREDITORS GENERALLY.


 


(D)                                 PERFECTION.  IT IS THE OWNER OF ALL OF THE
RECEIVABLES AND THE OTHER AFFECTED ASSETS, FREE AND CLEAR OF ALL ADVERSE CLAIMS
(OTHER THAN ANY ADVERSE CLAIM ARISING HEREUNDER) AND UPON THE MAKING OF THE
INITIAL SALE TO THE PURCHASER ON THE CLOSING DATE AND AT ALL TIMES THEREAFTER
UNTIL THE FINAL PAYOUT DATE, ALL FINANCING STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE RECORDED OR FILED IN ORDER TO PERFECT AND PROTECT THE INTEREST OF
THE PURCHASER IN THE ASSET INTEREST AGAINST ALL CREDITORS OF AND PURCHASERS FROM
THE ORIGINATOR WILL HAVE BEEN DULY FILED IN EACH FILING OFFICE NECESSARY FOR
SUCH PURPOSE AND ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH
SUCH FILINGS SHALL HAVE BEEN PAID IN FULL.


 


(E)                                  ACCURACY OF INFORMATION.  ALL INFORMATION
HERETOFORE FURNISHED BY IT TO THE PURCHASER, ANY INVESTOR, ANY CLASS AGENT OR
THE AGENT FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY, TAKEN AS A WHOLE,
IS, AND ALL SUCH INFORMATION HEREAFTER FURNISHED BY IT TO THE PURCHASER, ANY
INVESTOR, ANY CLASS AGENT OR THE AGENT WILL BE, TRUE, COMPLETE AND ACCURATE IN
EVERY MATERIAL RESPECT, ON THE DATE SUCH INFORMATION IS STATED OR CERTIFIED, AND
NO SUCH ITEM CONTAINS OR WILL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS OR WILL OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS CONTAINED THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.


 


(F)                                    TAX STATUS.  IT HAS (I) TIMELY FILED ALL
TAX RETURNS (FEDERAL, STATE AND LOCAL) REQUIRED TO BE FILED, (II) PAID OR MADE
ADEQUATE PROVISION FOR THE PAYMENT OF ALL TAXES, ASSESSMENTS AND OTHER
GOVERNMENTAL CHARGES EXCEPT WITH RESPECT TO CLAUSES (I) AND (II), FOR TAXES
WHICH ARE BEING CONTESTED IN GOOD FAITH AND FOR WHICH APPROPRIATE RESERVES ARE
MAINTAINED IN ACCORDANCE WITH GAAP.


 


(G)                                 ACTION, SUITS.  IT IS NOT IN VIOLATION OF
ANY ORDER OF ANY OFFICIAL BODY OR ARBITRATOR, EXCEPT WHERE SUCH VIOLATION WOULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET
FORTH ON SCHEDULE 4.1(G), THERE ARE NO ACTIONS, SUITS, LITIGATION OR PROCEEDINGS
PENDING, OR TO ITS KNOWLEDGE, THREATENED, AGAINST OR AFFECTING IT OR ANY OF ITS
AFFILIATES OR THEIR RESPECTIVE PROPERTIES, IN OR BEFORE ANY OFFICIAL BODY OR
ARBITRATOR, WHICH MAY, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT ON THE ORIGINATOR.


 


(H)                                 USE OF PROCEEDS.  NO PROCEEDS OF ANY SALE
HEREUNDER WILL BE USED BY IT (I) TO ACQUIRE ANY SECURITY IN ANY TRANSACTION
WHICH IS SUBJECT TO SECTION 13 OR 14 OF THE SECURITIES EXCHANGE ACT OF 1934,
(II) TO ACQUIRE ANY EQUITY SECURITY OF A CLASS WHICH IS REGISTERED PURSUANT TO
SECTION 12 OF SUCH ACT OR (III) FOR ANY OTHER PURPOSE THAT VIOLATES APPLICABLE
LAW, INCLUDING REGULATIONS U OR X OF THE FEDERAL RESERVE BOARD.

 

6

--------------------------------------------------------------------------------



 


(I)                                     NAME, JURISDICTION OF FORMATION, TYPE OF
ENTITY, PRINCIPAL PLACE OF BUSINESS; CHIEF EXECUTIVE OFFICE; LOCATION OF
RECORDS.  ITS NAME (AS INDICATED ON THE PUBLIC RECORD OF ITS JURISDICTION OF
FORMATION), JURISDICTION OF FORMATION, TYPE OF ENTITY, PRINCIPAL PLACE OF
BUSINESS (CURRENTLY AND FOR THE FIVE (5) YEAR PERIOD ENDING ON THE CLOSING
DATE), CHIEF EXECUTIVE OFFICE (CURRENTLY AND FOR THE FIVE (5) YEAR PERIOD ENDING
ON THE CLOSING DATE) AND THE OFFICES WHERE IT KEEPS ALL ITS RECORDS, ARE SET
FORTH ON SCHEDULE 4.1(I).


 


(J)                                     SUBSIDIARIES; TRADENAMES, ETC.  AS OF
THE CLOSING DATE: (I) IT HAS ONLY THE SUBSIDIARIES AND DIVISIONS LISTED ON
SCHEDULE 4.1(J); AND (II) IT HAS, WITHIN THE LAST FIVE (5) YEARS, OPERATED ONLY
UNDER THE TRADENAMES IDENTIFIED IN SCHEDULE 4.1(J), AND, WITHIN THE LAST FIVE
(5) YEARS, HAS NOT CHANGED ITS NAME, MERGED WITH OR INTO OR CONSOLIDATED WITH
ANY OTHER PERSON OR BEEN THE SUBJECT OF ANY PROCEEDING UNDER THE BANKRUPTCY
CODE, EXCEPT AS DISCLOSED IN SCHEDULE 4.1(J).  SCHEDULE 4.1(J) ALSO LISTS THE
CORRECT FEDERAL EMPLOYER IDENTIFICATION NUMBER OF THE ORIGINATOR.


 


(K)                                  GOOD TITLE.  UPON EACH SALE, ASSIGNMENT AND
TRANSFER OF RECEIVABLES AND THE RELATED SECURITY, COLLECTIONS AND THE PROCEEDS
THEREOF BY THE ORIGINATOR TO THE PURCHASER HEREUNDER, THE PURCHASER SHALL
ACQUIRE A VALID AND ENFORCEABLE PERFECTED FIRST PRIORITY OWNERSHIP INTEREST IN
EACH RECEIVABLE AND THE RELATED SECURITY, COLLECTIONS AND THE PROCEEDS THEREOF
THAT EXIST ON THE DATE OF SUCH TRANSFER, WITH RESPECT THERETO, FREE AND CLEAR OF
ANY ADVERSE CLAIM.


 


(L)                                     NATURE OF RECEIVABLES.  EACH RECEIVABLE
(I) REPRESENTED BY IT TO BE AN ELIGIBLE RECEIVABLE IN ANY SERVICER REPORT OR
OTHER REPORT DELIVERED PURSUANT TO SECTION 2.8 OF THE TRANSFER AGREEMENT OR
(II) INCLUDED IN THE CALCULATION OF THE NET POOL BALANCE, IN EITHER CASE,
SATISFIED ON THE DATE OF PURCHASE HEREUNDER, THE DEFINITION OF “ELIGIBLE
RECEIVABLE” SET FORTH HEREIN.


 


(M)                               CREDIT AND COLLECTION POLICY.  SINCE
FEBRUARY 2, 2009, THERE HAVE BEEN NO MATERIAL CHANGES IN THE CREDIT AND
COLLECTION POLICY OTHER THAN IN ACCORDANCE WITH THIS AGREEMENT.  IT HAS AT ALL
TIMES COMPLIED WITH THE CREDIT AND COLLECTION POLICY IN ALL MATERIAL RESPECTS
WITH REGARD TO EACH RECEIVABLE.


 


(N)                                 NOT AN INVESTMENT COMPANY OR HOLDING
COMPANY.  IT IS NOT, AND IS NOT CONTROLLED BY, AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, OR IS EXEMPT FROM ALL
PROVISIONS OF SUCH ACT.


 


(O)                                 ERISA.  EACH EMPLOYEE BENEFIT PLAN
SPONSORED, MAINTAINED OR CONTRIBUTED TO BY IT OR ANY ERISA AFFILIATE WHICH PLAN
IS TAX QUALIFIED UNDER SECTION 401(A) OF THE CODE IS IN COMPLIANCE IN ALL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND ANY REGULATIONS
AND PUBLISHED INTERPRETATIONS THEREUNDER OR, IF NOT, ANY SUCH NON-COMPLIANCE
DOES NOT HAVE A MATERIAL ADVERSE EFFECT.  NEITHER IT NOR ANY ERISA AFFILIATE HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY TO THE PENSION BENEFIT
GUARANTY CORPORATION UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA) THAT
WOULD HAVE A MATERIAL ADVERSE EFFECT. NEITHER IT NOR ANY ERISA AFFILIATE
SPONSORS, MAINTAINS, MAKES CONTRIBUTIONS TO, IS OBLIGATED TO MAKE CONTRIBUTIONS
TO, OR, DURING THE PRECEDING SIX (6) PLAN YEARS, HAS MADE OR BEEN OBLIGATED TO
MAKE CONTRIBUTIONS TO, A MULTIEMPLOYER PLAN.

 

7

--------------------------------------------------------------------------------



 


(P)                                 BLOCKED ACCOUNTS.  THE NAMES AND ADDRESSES
OF ALL THE BLOCKED ACCOUNT BANKS, TOGETHER WITH THE ACCOUNT NUMBERS OF THE
BLOCKED ACCOUNTS AT SUCH BLOCKED ACCOUNT BANKS, ARE SPECIFIED IN SCHEDULE
4.1(P) (OR AT SUCH OTHER BLOCKED ACCOUNT BANKS AND/OR WITH SUCH OTHER BLOCKED
ACCOUNTS AS HAVE BEEN NOTIFIED TO THE CLASS AGENTS AND THE COLLATERAL AGENT AND
FOR WHICH BLOCKED ACCOUNT AGREEMENTS HAVE BEEN EXECUTED IN ACCORDANCE WITH
SECTION 7.3 OF THE TRANSFER AGREEMENT AND DELIVERED TO THE AGENT).  ALL BLOCKED
ACCOUNTS NOT MAINTAINED AT, AND IN THE NAME OF THE AGENT, ARE SUBJECT TO BLOCKED
ACCOUNT AGREEMENTS.  ALL OBLIGORS HAVE BEEN INSTRUCTED TO MAKE PAYMENT TO A
BLOCKED ACCOUNT AND ONLY COLLECTIONS ARE DEPOSITED INTO THE BLOCKED ACCOUNTS.


 


(Q)                                 BULK SALES.  NO TRANSACTION CONTEMPLATED
HEREBY OR BY THE RECEIVABLES PURCHASE AGREEMENT REQUIRES COMPLIANCE WITH ANY
BULK SALES ACT OR SIMILAR LAW.


 


(R)                                    REPRESENTATIONS AND WARRANTIES IN OTHER
RELATED DOCUMENTS.  EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY IT
CONTAINED IN THE TRANSACTION DOCUMENTS (OTHER THAN THIS AGREEMENT) IS TRUE,
COMPLETE AND CORRECT IN ALL RESPECTS AND IT HEREBY MAKES EACH SUCH
REPRESENTATION AND WARRANTY TO, AND FOR THE BENEFIT OF, THE PURCHASER AS IF THE
SAME WERE SET FORTH IN FULL HEREIN.


 


(S)                                  DISCOUNT PURCHASE PERCENTAGE.  THE
THEN-CURRENT DISCOUNT PERCENTAGE REFLECTS A FAIR VALUE DISCOUNT AND REASONABLY
EQUIVALENT VALUE FOR THE RECEIVABLES AND THE RELATED SECURITY, COLLECTIONS AND
PROCEEDS THEREOF.


 


(T)                                    ON EACH DATE THAT RECEIVABLES ARE
CONVEYED HEREUNDER, THE ORIGINATOR, BY ACCEPTING THE PROCEEDS OF SUCH
CONVEYANCE, SHALL BE DEEMED TO HAVE CERTIFIED THAT ALL REPRESENTATIONS AND
WARRANTIES DESCRIBED IN THIS SECTION 4.1 ARE TRUE AND CORRECT ON AND AS OF SUCH
DAY AS THOUGH MADE ON AND AS OF SUCH DAY.  THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN THIS SECTION 4.1 SHALL SURVIVE THE CONVEYANCE OF RECEIVABLES TO THE
PURCHASER, AND TERMINATION OF THE RIGHTS AND OBLIGATIONS OF THE PURCHASER AND
THE ORIGINATOR UNDER THIS AGREEMENT.  UPON DISCOVERY BY THE PURCHASER OR THE
ORIGINATOR OF A BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES,
THE PARTY DISCOVERING SUCH BREACH SHALL GIVE PROMPT WRITTEN NOTICE TO THE OTHER
WITHIN THREE (3) BUSINESS DAYS OF SUCH DISCOVERY.


 


ARTICLE V

COVENANTS


 


SECTION 5.1                                   COVENANTS OF THE ORIGINATOR.


 

At all times from the date hereof to the Final Payout Date, unless the Purchaser
shall otherwise consent in writing:

 


(A)                                  CONDUCT OF BUSINESS; OWNERSHIP.  THE
ORIGINATOR SHALL CARRY ON AND CONDUCT ITS DISTRIBUTION BUSINESS IN THE SAME
MANNER AS IT IS PRESENTLY CONDUCTED AND DO ALL THINGS NECESSARY TO REMAIN DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION IN ITS
JURISDICTION OF ORGANIZATION AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS
BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED.


 

8

--------------------------------------------------------------------------------


 


(B)                                 COMPLIANCE WITH LAWS, ETC.  THE ORIGINATOR
SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWS TO WHICH IT OR ITS
RESPECTIVE PROPERTIES MAY BE SUBJECT AND PRESERVE AND MAINTAIN ITS CORPORATE
EXISTENCE, RIGHTS, FRANCHISES, QUALIFICATIONS AND PRIVILEGES.


 


(C)                                  FURNISHING OF INFORMATION AND INSPECTION OF
RECORDS.  THE ORIGINATOR SHALL FURNISH TO THE PURCHASER FROM TIME TO TIME SUCH
INFORMATION WITH RESPECT TO THE AFFECTED ASSETS AS THE PURCHASER MAY REASONABLY
REQUEST, INCLUDING LISTINGS IDENTIFYING THE OBLIGOR AND THE UNPAID BALANCE FOR
EACH RECEIVABLE AVAILABLE TO THE SERVICER IN ACCORDANCE WITH ITS THEN CURRENT
ACCOUNTS RECEIVABLE SYSTEM WITHOUT THE SERVICER MANUALLY PREPARING SUCH
REPORTS.  THE ORIGINATOR SHALL, AT ANY TIME AND FROM TIME TO TIME DURING REGULAR
BUSINESS HOURS, AS REASONABLY REQUESTED WITH REASONABLE PRIOR NOTICE BY THE
PURCHASER, PERMIT THE PURCHASER, OR ITS AGENTS OR REPRESENTATIVES, (I) TO
EXAMINE AND MAKE COPIES OF AND TAKE ABSTRACTS FROM ALL BOOKS, RECORDS AND
DOCUMENTS (INCLUDING APPLICABLE COMPUTER SYSTEMS FOLLOWING A POTENTIAL
TERMINATION EVENT OR TERMINATION EVENT) RELATING TO THE RECEIVABLES OR OTHER
AFFECTED ASSETS, INCLUDING THE RELATED CONTRACTS AND (II) TO VISIT THE OFFICES
AND PROPERTIES OF THE ORIGINATOR, FOR THE PURPOSE OF EXAMINING SUCH MATERIALS
DESCRIBED IN CLAUSE (I), AND TO DISCUSS MATTERS RELATING TO THE AFFECTED ASSETS
OR ORIGINATOR’S PERFORMANCE HEREUNDER, UNDER THE CONTRACTS AND UNDER THE OTHER
TRANSACTION DOCUMENTS TO WHICH SUCH PERSON IS A PARTY WITH ANY OF THE OFFICERS,
DIRECTORS, MANAGERS, EMPLOYEES OR INDEPENDENT PUBLIC ACCOUNTANTS OF THE
ORIGINATOR, HAVING KNOWLEDGE OF SUCH MATTERS; PROVIDED, HOWEVER THAT THE
ORIGINATOR SHALL ONLY BE RESPONSIBLE FOR THE COSTS AND EXPENSES ASSOCIATED WITH
ONE SUCH REVIEW PER YEAR UNLESS A TERMINATION EVENT OR POTENTIAL TERMINATION
EVENT HAS OCCURRED.


 


(D)                                 KEEPING OF RECORDS AND BOOKS OF ACCOUNT. 
THE ORIGINATOR SHALL MAINTAIN AND IMPLEMENT ADMINISTRATIVE AND OPERATING
PROCEDURES (INCLUDING AN ABILITY TO RECREATE RECORDS EVIDENCING RECEIVABLES AND
RELATED CONTRACTS IN THE EVENT OF THE DESTRUCTION OF THE ORIGINALS THEREOF), AND
KEEP AND MAINTAIN, ALL DOCUMENTS, BOOKS, COMPUTER TAPES, DISKS, RECORDS AND
OTHER INFORMATION REASONABLY NECESSARY OR ADVISABLE FOR THE COLLECTION OF ALL
RECEIVABLES (INCLUDING RECORDS ADEQUATE TO PERMIT THE DAILY IDENTIFICATION OF
EACH NEW RECEIVABLE AND ALL COLLECTIONS OF AND ADJUSTMENTS TO EACH EXISTING
RECEIVABLE).  THE ORIGINATOR SHALL GIVE THE PURCHASER PROMPT NOTICE OF ANY
MATERIAL CHANGE IN ITS ADMINISTRATIVE AND OPERATING PROCEDURES REFERRED TO IN
THE PREVIOUS SENTENCE.


 


(E)                                  PERFORMANCE AND COMPLIANCE WITH RECEIVABLES
AND CONTRACTS AND CREDIT AND COLLECTION POLICY.  THE ORIGINATOR SHALL, (I) AT
ITS OWN EXPENSE, TIMELY AND FULLY PERFORM AND COMPLY IN ALL MATERIAL RESPECTS
WITH ALL PROVISIONS, COVENANTS AND OTHER PROMISES REQUIRED TO BE OBSERVED BY IT
UNDER THE CONTRACTS RELATED TO THE RECEIVABLES; AND (II) TIMELY AND FULLY COMPLY
IN ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH
RECEIVABLE AND THE RELATED CONTRACT.


 


(F)                                    NOTICE OF AGENT’S INTEREST.  IN THE EVENT
THAT THE ORIGINATOR SHALL SELL OR OTHERWISE TRANSFER ANY INTEREST IN ACCOUNTS
RECEIVABLE OR ANY OTHER FINANCIAL ASSETS (OTHER THAN AS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS), ANY COMPUTER TAPES OR FILES OR OTHER DOCUMENTS OR
INSTRUMENTS PROVIDED BY THE SERVICER IN CONNECTION WITH ANY SUCH SALE OR
TRANSFER SHALL DISCLOSE THE PURCHASER’S OWNERSHIP OF THE RECEIVABLES AND THE
AGENT’S INTEREST THEREIN.

 

9

--------------------------------------------------------------------------------


 


(G)                                 COLLECTIONS.  THE ORIGINATOR SHALL INSTRUCT
ALL OBLIGORS TO CAUSE ALL COLLECTIONS TO BE DEPOSITED DIRECTLY TO A BLOCKED
ACCOUNT OR TO POST OFFICE BOXES TO WHICH ONLY BLOCKED ACCOUNT BANKS HAVE ACCESS
AND SHALL CAUSE ALL ITEMS AND AMOUNTS RELATING TO SUCH COLLECTIONS RECEIVED IN
SUCH POST OFFICE BOXES TO BE REMOVED AND DEPOSITED INTO A BLOCKED ACCOUNT ON A
DAILY BASIS.


 


(H)                                 COLLECTIONS RECEIVED.  THE ORIGINATOR SHALL
HOLD IN TRUST, AND DEPOSIT, IMMEDIATELY, BUT IN ANY EVENT NOT LATER THAN TWO
(2) BUSINESS DAYS OF ITS RECEIPT THEREOF, TO A BLOCKED ACCOUNT OR, IF REQUIRED
BY SECTION 2.9 OF THE TRANSFER AGREEMENT, TO THE COLLECTION ACCOUNT, ALL
COLLECTIONS RECEIVED BY IT FROM TIME TO TIME.


 


(I)                                     BLOCKED ACCOUNTS.  EACH BLOCKED ACCOUNT
SHALL AT ALL TIMES BE SUBJECT TO A BLOCKED ACCOUNT AGREEMENT.


 


(J)                                     SALE TREATMENT.  THE ORIGINATOR SHALL
NOT BOOK OR OTHERWISE TREAT (OTHER THAN FOR TAX AND ACCOUNTING PURPOSES) THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY MANNER OTHER THAN AS A SALE
OF THE RECEIVABLES AND THE RELATED SECURITY BY THE ORIGINATOR TO THE PURCHASER. 
IN ADDITION, THE ORIGINATOR SHALL DISCLOSE (IN A FOOTNOTE OR OTHERWISE) IN ALL
OF ITS FINANCIAL STATEMENTS (INCLUDING ANY SUCH FINANCIAL STATEMENTS
CONSOLIDATED WITH ANY OTHER PERSONS’ FINANCIAL STATEMENTS) THE EXISTENCE AND
NATURE OF THE TRANSACTION CONTEMPLATED HEREBY AND THE INTEREST OF THE PURCHASER,
IN THE AFFECTED ASSETS.


 


(K)                                  SEPARATE BUSINESS; NONCONSOLIDATION.  THE
ORIGINATOR SHALL NOT CONDUCT ITS AFFAIRS IN ANY MANNER WHICH IS INCONSISTENT
WITH THE PROVISIONS OF  SECTION 4.1(X) OF THE TRANSFER AGREEMENT.


 


(L)                                     OWNERSHIP INTEREST, ETC.  THE ORIGINATOR
SHALL, AT ITS EXPENSE, TAKE ALL ACTION NECESSARY OR DESIRABLE TO ESTABLISH AND
MAINTAIN A VALID AND ENFORCEABLE OWNERSHIP OR SECURITY INTEREST IN THE
RECEIVABLES, THE RELATED SECURITY AND PROCEEDS WITH RESPECT THERETO, AND A FIRST
PRIORITY PERFECTED SECURITY INTEREST IN THE AFFECTED ASSETS, IN EACH CASE FREE
AND CLEAR OF ANY ADVERSE CLAIM, IN FAVOR OF THE PURCHASER, INCLUDING TAKING SUCH
ACTION TO PERFECT, PROTECT OR MORE FULLY EVIDENCE THE INTEREST OF THE PURCHASER,
AS THE PURCHASER MAY REASONABLY REQUEST.


 


(M)                               NO SALES, LIENS, ETC. (I) EXCEPT AS OTHERWISE
PROVIDED HEREIN AND IN THE TRANSACTION DOCUMENTS, THE ORIGINATOR SHALL NOT NOR
SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, ASSIGN (BY OPERATION OF LAW OR
OTHERWISE) OR OTHERWISE DISPOSE OF, OR CREATE OR SUFFER TO EXIST ANY ADVERSE
CLAIM UPON (OR THE FILING OF ANY FINANCING STATEMENT) OR WITH RESPECT TO (A) ANY
OF THE AFFECTED ASSETS, OR (B) ANY INVENTORY OR GOODS, THE SALE OF WHICH MAY
GIVE RISE TO A RECEIVABLE, OR ASSIGN ANY RIGHT TO RECEIVE INCOME IN RESPECT
THEREOF (EXCEPT TO THE EXTENT THE RECEIVABLES HAVE BEEN EXCLUDED OR OTHERWISE
EXCEPTED OR RELEASED FROM SUCH TRANSACTION ON OR BEFORE THE DATE SUCH
RECEIVABLES ARE TRANSFERRED BY THE ORIGINATOR) AND (II) THE ORIGINATOR SHALL NOT
SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY RECEIVABLE TO ANY PERSON OTHER THAN
THE PURCHASER OR AS OTHERWISE EXPRESSLY PROVIDED FOR IN THE TRANSACTION
DOCUMENTS.


 


(N)                                 NO EXTENSION OR AMENDMENT OF RECEIVABLES. 
THE ORIGINATOR SHALL NOT EXTEND, AMEND OR OTHERWISE MODIFY THE TERMS OF ANY
RECEIVABLE, OR AMEND, MODIFY OR WAIVE ANY TERM OR CONDITION OF ANY CONTRACT
RELATED THERETO.

 

10

--------------------------------------------------------------------------------


 


(O)                                 NO CHANGE IN BUSINESS OR CREDIT AND
COLLECTION POLICY.  THE ORIGINATOR SHALL NOT MAKE ANY CHANGE IN THE CHARACTER OF
ITS BUSINESS OR IN THE CREDIT AND COLLECTION POLICY, WHICH CHANGE WOULD, IN
EITHER CASE, HAVE A MATERIAL ADVERSE EFFECT.


 


(P)                                 CHANGE IN PAYMENT INSTRUCTIONS TO OBLIGORS. 
THE ORIGINATOR SHALL NOT ADD OR TERMINATE ANY BANK AS A BLOCKED ACCOUNT BANK OR
ANY ACCOUNT AS A BLOCKED ACCOUNT TO OR FROM THOSE LISTED IN SCHEDULE 4.1(P) OR
MAKE ANY CHANGE IN ITS INSTRUCTIONS TO OBLIGORS REGARDING PAYMENTS TO BE MADE TO
ANY BLOCKED ACCOUNT, UNLESS (I) SUCH INSTRUCTIONS ARE TO DEPOSIT SUCH PAYMENTS
TO ANOTHER EXISTING BLOCKED ACCOUNT OR TO THE COLLECTION ACCOUNT OR (II) THE
AGENT SHALL HAVE RECEIVED WRITTEN NOTICE OF SUCH ADDITION, TERMINATION OR CHANGE
AT LEAST THIRTY (30) DAYS PRIOR THERETO AND THE AGENT SHALL HAVE RECEIVED A
BLOCKED ACCOUNT AGREEMENT EXECUTED BY EACH NEW BLOCKED ACCOUNT BANK OR AN
EXISTING BLOCKED ACCOUNT BANK WITH RESPECT TO EACH NEW BLOCKED ACCOUNT, AS
APPLICABLE.


 


(Q)                                 DEPOSITS TO LOCK-BOX ACCOUNTS.  THE
ORIGINATOR SHALL NOT DEPOSIT OR OTHERWISE CREDIT, OR CAUSE OR PERMIT TO BE SO
DEPOSITED OR CREDITED, TO ANY BLOCKED ACCOUNT OR THE COLLECTION ACCOUNT, CASH OR
CASH PROCEEDS OTHER THAN COLLECTIONS.


 


(R)                                    CHANGE OF NAME, ETC.  THE ORIGINATOR
SHALL NOT CHANGE ITS NAME, IDENTITY OR STRUCTURE (INCLUDING BY MERGER), ITS
JURISDICTION OF FORMATION OR THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE OR ANY
OTHER CHANGE WHICH COULD RENDER ANY UCC FINANCING STATEMENT FILED IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO BECOME “SERIOUSLY
MISLEADING” UNDER THE UCC, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE OF ANY SUCH CHANGE THE ORIGINATOR DELIVERS TO THE PURCHASER
(I) SUCH DOCUMENTS, INSTRUMENTS OR AGREEMENTS, EXECUTED BY THE ORIGINATOR AS ARE
NECESSARY TO REFLECT SUCH CHANGE AND TO CONTINUE THE PERFECTION OF THE
PURCHASER’S OWNERSHIP INTERESTS OR SECURITY INTERESTS IN THE AFFECTED ASSETS,
INCLUDING AN OPINION OF COUNSEL THAT AFTER GIVING EFFECT TO SUCH CHANGE, THE
PURCHASER’S INTEREST IN THE RECEIVABLES AND THE RELATED SECURITY SHALL CONTINUE
UNAFFECTED BY SUCH CHANGE AND (II) NEW OR REVISED BLOCKED ACCOUNT AGREEMENTS
EXECUTED BY THE BLOCKED ACCOUNT BANKS WHICH REFLECT SUCH CHANGE AND ENABLE THE
AGENT TO CONTINUE TO EXERCISE ITS RIGHTS CONTAINED IN SECTION 7.3 OF THE
TRANSFER AGREEMENT.


 


(S)                                  SALE TREATMENT.  THE ORIGINATOR AGREES TO
TREAT THIS CONVEYANCE FOR ALL PURPOSES (INCLUDING, WITHOUT LIMITATION, TAX AND
FINANCIAL ACCOUNTING PURPOSES) AS A SALE AND, TO THE EXTENT ANY SUCH REPORTING
IS REQUIRED, SHALL REPORT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ON ALL
RELEVANT BOOKS, RECORDS, TAX RETURNS, FINANCIAL STATEMENTS AND OTHER APPLICABLE
DOCUMENTS AS A SALE OF RECEIVABLES TO THE PURCHASER.


 


(T)                                    PERFORMANCE AND COMPLIANCE WITH
RECEIVABLES.  THE ORIGINATOR AT ITS EXPENSE WILL TIMELY AND FULLY PERFORM AND
COMPLY WITH ALL MATERIAL PROVISIONS, COVENANTS AND OTHER PROMISES REQUIRED TO BE
OBSERVED BY IT UNDER THE RECEIVABLES.


 


(U)                                 INDEMNIFICATION.  THE ORIGINATOR AGREES TO
INDEMNIFY, DEFEND AND HOLD THE PURCHASER HARMLESS FROM AND AGAINST ANY AND ALL
LOSS, LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY, OR EXPENSE (INCLUDING
INTEREST, PENALTIES, REASONABLE ATTORNEYS’ FEES AND AMOUNTS PAID IN SETTLEMENT)
TO WHICH THE PURCHASER OR ANY ASSIGNEE THEREOF MAY BECOME SUBJECT INSOFAR AS
SUCH LOSS, LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY, OR EXPENSE ARISES OUT
OF OR IS BASED UPON A

 

11

--------------------------------------------------------------------------------


 


BREACH BY THE ORIGINATOR OF ITS REPRESENTATIONS, WARRANTIES AND COVENANTS
CONTAINED HEREIN, OR ANY INFORMATION CERTIFIED IN ANY SCHEDULE OR CERTIFICATE
DELIVERED BY THE ORIGINATOR HEREUNDER, BEING UNTRUE IN ANY MATERIAL RESPECT AT
ANY TIME.  THE OBLIGATIONS OF THE ORIGINATOR UNDER THIS SECTION 5.1(U) SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE PURCHASER, THE AGENT, THE
CLASS AGENTS AND THE INVESTORS AND SHALL SURVIVE THE EXECUTION, DELIVERY,
PERFORMANCE AND TERMINATION OF THIS AGREEMENT, REGARDLESS OF ANY INVESTIGATION
MADE BY, OR ON BEHALF OF, THE PURCHASER, THE AGENT, ANY CLASS AGENT OR ANY
INVESTOR.


 


SECTION 5.2                                   COVENANTS OF THE PURCHASER.


 

Except as otherwise provided herein, the Purchaser shall not sell, transfer or
otherwise dispose of any Receivables to any Person other than the SPV or as
otherwise expressly provided for in the Transaction Documents.

 


ARTICLE VI

REPURCHASE OBLIGATION


 


SECTION 6.1                                   MANDATORY REPURCHASE.


 

The Originator agrees to repurchase from the Purchaser any Receivables sold by
it hereunder if the Purchaser notifies the Originator that, as of the related
date of purchase of such Receivable, there existed a material breach of any
representation or warranty made or deemed made with respect to such a Receivable
pursuant to Article IV and the Originator shall fail to cure such breach within
ten (10) Business Days of such notice.  The repurchase price shall be paid by
the Originator to the Purchaser in immediately available funds on such tenth
(10th) Business Day in an amount equal to the Unpaid Balance of each Receivable
repurchased.

 


SECTION 6.2                                   NO RECOURSE.


 

Except as otherwise provided in this Agreement, the purchase and sale of
Receivables under this Agreement shall be without recourse to the Originator.

 


ARTICLE VII

CONDITIONS PRECEDENT


 


SECTION 7.1                                   CONDITIONS TO THE PURCHASER’S
OBLIGATIONS REGARDING RECEIVABLES.


 

The obligations of the Purchaser to purchase any Receivables on any sale date
shall be subject to the satisfaction of the following conditions:


 


(A)                                  ALL REPRESENTATIONS AND WARRANTIES OF THE
ORIGINATOR CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT ON EACH SALE
DATE WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN
MADE ON SUCH DATE;


 


(B)                                 ALL INFORMATION CONCERNING ANY RECEIVABLES
PROVIDED TO THE PURCHASER SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF ANY SALE DATE;

 

12

--------------------------------------------------------------------------------


 


(C)                                  THE ORIGINATOR SHALL HAVE SUBSTANTIALLY
PERFORMED ALL OTHER OBLIGATIONS REQUIRED TO BE PERFORMED BY THE PROVISIONS OF
THIS AGREEMENT;


 


(D)                                 THE ORIGINATOR SHALL HAVE FILED OR CAUSED TO
BE FILED THE FINANCING STATEMENT(S) REQUIRED TO BE FILED PURSUANT TO
SECTION 2.1(B); AND


 


(E)                                  ALL CORPORATE AND LEGAL PROCEEDINGS AND ALL
INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE PURCHASER, AND THE PURCHASER
SHALL HAVE RECEIVED FROM THE ORIGINATOR COPIES OF ALL DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, RECORDS OF CORPORATE PROCEEDINGS) RELEVANT TO THE
TRANSACTIONS HEREIN CONTEMPLATED AS THE PURCHASER MAY REASONABLY HAVE REQUESTED.


 


ARTICLE VIII

TERM AND TERMINATION


 


SECTION 8.1                                   TERM.


 

This Agreement shall commence as of the Closing Date and shall continue in full
force and effect until the date following the earlier of (a) the date designated
by the Purchaser or the Originator as the termination date at any time following
sixty (60) day written notice to the other (with a copy thereof to the Agent),
(b) the date on which the Termination Date occurs or is declared pursuant to
Section 8.2 of the Transfer Agreement, (c) upon the occurrence of a Purchaser
Termination Date under Section 8.1 of the Receivables Purchase Agreement,
(d) upon the occurrence of an Event of Bankruptcy with respect to the Purchaser
or the Originator or (e) the date on which the Purchaser or the Originator
becomes unable for any reason to purchase or re-purchase any Receivable in
accordance with the provisions of this Agreement or defaults on its obligations
hereunder, which default continues unremedied for more than thirty (30) days
after written notice (any such date being a “Sale Termination Date”); provided,
however, that the occurrence of the Sale Termination Date pursuant to this
Section 8.1 hereof shall not discharge any Person from any obligations incurred
prior to the Sale Termination Date, including, without limitation, any
obligations to make any payments with respect to the interest of the Purchaser
in any Receivable sold prior to the Sale Termination Date.

 


SECTION 8.2                                   EFFECT OF SALE TERMINATION DATE.


 

Following the occurrence of the Sale Termination Date pursuant to Section 8.1
hereof, the Originator shall not sell, and the Purchaser shall not purchase, any
Receivables.  No termination or rejection or failure to assume the executory
obligations of this Agreement in any Event of Bankruptcy with respect to the
Originator or the Purchaser shall be deemed to impair or affect the obligations
pertaining to any executed sale or executed obligations, including, without
limitation, pre-termination breaches of representations and warranties by the
Originator or the Purchaser.  Without limiting the foregoing, prior to the Sale
Termination Date, the failure of the Originator to deliver computer records of
any Receivables or any reports regarding any Receivables shall not render such
transfer or obligation executory, nor shall the continued duties of the parties
pursuant to Article V or Section 10.1 of this Agreement render an executed sale
executory.

 

13

--------------------------------------------------------------------------------


 


ARTICLE IX

INDEMNIFICATION


 


SECTION 9.1                                   INDEMNITIES BY THE ORIGINATOR.


 

Without limiting any other rights which the Indemnified Party may have hereunder
or under applicable Law, the Originator hereby agrees to indemnify the Purchaser
and its respective officers, directors, employees, counsel, other agents,
successors and assigns (collectively, “Seller Indemnified Party”) from and
against any and all damages, losses, claims, liabilities, costs and expenses,
including reasonable attorneys’ fees (which such attorneys may be employees of
the Program Support Providers, the Agent, the Collateral Agent or the
Class Agents, as applicable) and disbursements (all of the foregoing being
collectively referred to as “Seller Indemnified Amounts”) awarded against or
incurred by it in any action or proceeding between the Originator  and the
Seller Indemnified Party or between the Seller Indemnified Party and any third
party or otherwise arising out of or as a result of this Agreement, the other
Transaction Documents, the ownership or maintenance, either directly or
indirectly, of the Receivables, any Related Security or any interest therein or
any of the other transactions contemplated hereby or thereby, excluding,
however, (x) Seller Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Seller Indemnified Party,
as finally determined by a court of competent jurisdiction, (y) recourse (except
as otherwise specifically provided in this Agreement) for uncollectible
Receivables or (z) Excluded Taxes.

 


ARTICLE X

MISCELLANEOUS PROVISIONS


 


SECTION 10.1                            AMENDMENT.


 

This Agreement and the rights and obligations of the parties hereunder may not
be changed orally, but only by an instrument in writing signed by the Purchaser
and the Originator and consented to in writing by the Agent.  Any reconveyance
executed in accordance with the provisions hereof shall not be considered
amendments to this Agreement.

 


SECTION 10.2                            GOVERNING LAW; SUBMISSION TO
JURISDICTION.


 


(A)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).


 


(B)                                 THE PARTIES HERETO HEREBY SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 

 

14

--------------------------------------------------------------------------------


 


NOTHING IN THIS SECTION 10.2 SHALL AFFECT THE RIGHT OF THE PURCHASER TO BRING
ANY OTHER ACTION OR PROCEEDING AGAINST THE ORIGINATOR OR ITS PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS.


 


SECTION 10.3                            NOTICES.


 

Except as provided below, all communications and notices provided for hereunder
shall be in writing (including telecopy, facsimile or electronic transmission or
similar writing) and shall be given to the other party at its address or
telecopy number set forth below or at such other address or telecopy number as
such party may hereafter specify for the purposes of notice to such party.  Each
such notice or other communication shall be effective (a) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section 10.3 and confirmation is received, (b) if given by mail 3 Business Days
following such posting, postage prepaid, U.S. certified or registered, (c) if
given by overnight courier, one (1) Business Day after deposit thereof with a
national overnight courier service, or (d) if given by any other means, when
received at the address specified in this Section 10.3.

 

(I)

 

IN THE CASE OF THE PURCHASER:

 

 

 

 

 

United Stationers Financial Services, LLC

 

 

One Parkway North Boulevard

 

 

Deerfield, Illinois 60015-2559

 

 

Telephone:

(847) 627-7000

 

 

Facsimile:

(847) 627-7001

 

 

 

(II)

 

IN THE CASE OF THE ORIGINATOR:

 

 

 

 

 

United Stationers Supply Co.

 

 

One Parkway North Boulevard

 

 

Deerfield, Illinois 60015-2559

 

 

Telephone:

(847) 627-7000

 

 

Facsimile:

(847) 627-7001

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party.

 


SECTION 10.4                            SEVERABILITY OF PROVISIONS.


 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 


SECTION 10.5                            ASSIGNMENT.


 

This Agreement may not be assigned by the parties hereto, except that the
Originator acknowledges that:

 

15

--------------------------------------------------------------------------------


 

The Purchaser will, pursuant to the Receivables Purchase Agreement, convey the
Receivables and the Related Security, Collections and the proceeds thereof to
the SPV and assign its rights under this Agreement to the SPV, and that the
representations and warranties contained in this Agreement and the rights of the
Purchaser under Article VI and the indemnities under Section 5.1(u) hereof are
intended to benefit the SPV, the Agent, the Class Agents and the Investors.  The
Originator hereby consents to such conveyance and assignment.

 


SECTION 10.6                            FURTHER ASSURANCES.


 

The Purchaser and the Originator agree to do and perform, from time to time, any
and all acts and to execute any and all further instruments required or
reasonably requested by the other party more fully to effect the purposes of
this Agreement, including, without limitation, the execution of any financing
statements or continuation statements or equivalent documents relating to the
Receivables conveyed hereunder for filing under the provisions of the Relevant
UCC or other laws of any applicable jurisdiction.

 


SECTION 10.7                            NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the Purchaser
or the Originator, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privilege
provided by law.

 


SECTION 10.8                            COUNTERPARTS.


 

This Agreement may be executed in two or more counterparts including telecopy
transmission thereof (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 


SECTION 10.9                            BINDING EFFECT; THIRD-PARTY
BENEFICIARIES.


 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.  The Purchaser and
its respective assignees are intended by the parties hereto to be a third-party
beneficiaries of this Agreement.


 


SECTION 10.10                     MERGER AND INTEGRATION.


 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement. 
This Agreement may not be modified, amended, waived or supplemented except as
provided herein.

 

16

--------------------------------------------------------------------------------


 


SECTION 10.11                     HEADINGS.


 

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 


SECTION 10.12                     EXHIBITS.


 

The schedules and exhibits referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

[Remainder of page intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Originator each have caused this
Receivables Sale Agreement to be duly executed by their respective officers as
of the day and year first above written.

 

 

UNITED STATIONERS SUPPLY CO.,

 

as Originator

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Receivables Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

UNITED STATIONERS FINANCIAL

 

SERVICES LLC, as Purchaser

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged as of the
date first above written:

 

 

BANK OF AMERICA, NATIONAL

 

ASSOCIATION, as Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature page to Receivables Sale Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Credit and Collection Policy

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(g)

 

List of Actions and Suits

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(i)

 

Names, Jurisdictions of Formation, Type of Entity
and
Locations of Certain Offices and Records

 

UNITED STATIONERS FINANCIAL SERVICES LLC

Jurisdiction of Formation:

 

Illinois

Principal Place of Business:

 

One Parkway North Blvd., Deerfield, Illinois

President:

 

Victoria J. Reich

Location of Records:

 

One Parkway North Blvd., Deerfield, Illinois

 

 

 

UNITED STATIONERS SUPPLY CO.

Jurisdiction of Formation:

 

Illinois

Principal Place of Business:

 

One Parkway North Blvd., Deerfield, Illinois

President:

 

Richard W. Gochnauer

Location of Records:

 

One Parkway North Blvd., Deerfield, Illinois

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(j)

 

List of Subsidiaries, Divisions and Tradenames; FEIN

 

United Stationers Supply Co.

 

 

 

Subsidiaries:

 

Azerty de Mexico, S.A. de C.V.

 

 

Lagasse, Inc

 

 

ORS Nasco, Inc.

 

 

United Stationers Receivables, LLC

 

 

United Stationers Financial Services LLC

 

 

United Stationers Technology Services LLC

 

 

United Stationers Hong Kong Limited

 

 

United Worldwide Limited

 

 

 

Divisions:

 

United Supply US

 

 

Azerty US

 

 

 

Tradenames:

 

None

 

 

 

Federal Employer

 

 

Identification Number:

 

36-2431718

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(p)

 

List of Blocked Account Banks and Blocked Accounts

 

None.

 

--------------------------------------------------------------------------------